Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 18 November 1808
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith,Cranch, Mary Smith



Atkinson November 18th. 1808

You my beloved Sisters, whose time is ever filled, with the various duties of Life, can more readily pardon me, for not sooner acquainting you how, & when I got home—Leaving a large family only for a few weeks, makes domestic Cares press hard, & my Boarders Cloatths got very much out of repair, in my absence, & the cold season, & thanksgiving advancing, made new, highly necessary, so that no time could I find for writing, to tell you, that with Abby A Shaw I left Boston, agreeably to my plan, the friday after I saw you, & lodged at Mr Cragies, where I found my Brother Samuel Shaw, & his Son, a Sophomore at College, & was very happy by my Brother, to hear of all my Bridgewater connections. Mr Cragie, was so polite, as to send for S. Gilman, & we had a good social breakfast together—It was then Saturday moring, we had thirty eight miles to ride, before we reached home. & I knew we should have no friendly moon to dispel the gloom, & cheer the benighted Traveller—The Morning was checkered with its variegated coulours, “the Joyous Sun, look’d out and smil’d,” Yet its radient beams were soon obscured, by thick clouds, which were brought over by a cold cast wind, still, I thought it my duty to proceed on our Journey. But a heavier Cloud hung round my poor Abby’s heart—for, susceptive of tender & grateful sentiments, & feelings, she could not but look back, and contemplate with a sigh, places where she had been received in the most hospitable manner, & treated with parental affection.—We rode about three miles in perfect Silence—when Abby, passing her hankercheif across her face, suddenly exclaimed—“I feel terrible dull to day—I wonder what ails me”—The innocent ebulitions of her heart, made me smile, & I replied, in the words of the song, Alas! poor Child, “What, can the matter be?”—
We at last reached the Hotel in Reading, when it began to rain, & be very uncomfortable for women, espicially for me, who had no woolen Coat with me—It was in vain for us to criminate ourselves for leaving such kind Friends, who warmly solicited our tarry, the only way I observed, was to hasten on, and find more—In this we were highly favoured, for upon arriving at Madam Phillips’ Mansion, we were welcomed by her, with the smile of affability, & sheltered through the incleminenies of the Weather, & received all the kind assiduities, hospitality, benevolence, & friendship could suggest—We tarried with her till Monday—Perceiving an Heart congenial to my own, we took sweet counsel together, & I found a reluctance at leaving a Woman so amiable—
At Night we were happy in reaching our Home, & finding Mr Peabody & all my family in good health, a Blessing for which we cannot be too grateful, as without it, we can taste but little enjoyment—
The week after I returned here, I was unexpectly surprized by a visit from Judge Cushing, & Lady. & mortified too, that I, & Abby, were gone to Haverhill that Afternoon—As soon as I returned Mr Peabody told us they were at the Tavern, upon finding us both from home, & not being acquainted with Mr Peabody, he could not persuade them to tarry the Night, but said, they had spoken for a lodging, & must go—We three went immediately over, we could not prevail, only got the promise of their taking breakfast with us in the morning, & they have honoured us with their confidence, in leaving an Nephew of hers, William Bowers, of Connecticut with us, to attend the Academy—They had been attending the Eastern circuit courts, they went on to Boston, & had a fine Day for their Journey—& the youth they have commited to our Care, appears very amiable, & contented—Several of our Boarders are gone, & we shall have to my comfort, less than Ten, through the winter—I want to hear how my Dear Sisters both do, I hope they will excuse my not writing to each now, as I have but a moments leisure—How does Mrs Adams, whom I left upon the bed, and the dear little grand-child—Please to present our best regards to my worthy Brothers, & to the other branches of your families, whatever is proper, from your Sister
E— Peabody